984 So.2d 674 (2008)
Joseph Rodney MAKOSKI, Appellant,
v.
STATE of Florida, Appellee.
No. 5D08-568.
District Court of Appeal of Florida, Fifth District.
June 27, 2008.
Joseph R. Makoski, Palatka, pro se.
No Appearance for Appellee.
PER CURIAM.
Appellant seeks review of the denial of his rule 3.800(a) Motion to Correct Illegal Sentence, seeking additional jail time credit. On December 14, 2007, the trial court denied the motion without explanation and without attachments from the record below demonstrating no entitlement to relief. Apparently, Appellant timely filed a "Motion for Rehearing / Reconsideration on Motion to Correct Illegal Sentence," which Appellant asserts was treated as a new rule 3.800 motion and denied on the ground that the unappealed prior order was law of the case.
It appears to us, on the limited record available, that the December 14, 2007, order is the order on appeal. Because there are no record attachments or rationale for the decision that will allow meaningful review in this Court, we reverse. See McIntosh *675 v. State, 914 So.2d 511 (Fla. 5th DCA 2005). If the February 4, 2008, order is an order from a new rule 3.800 motion, or there is some other reason why review of the December 14, 2007, order is foreclosed, then this too should be documented with attachments.
REVERSED and REMANDED.
PALMER, C.J., GRIFFIN and PLEUS, JJ., concur.